TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00378-CR


Floyd Reed, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. D-1-DC-06-904038, HONORABLE JON N. WISSER, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's second motion for extension of time to file brief is granted.  Appellant's
counsel, Ariel Payan, is ordered to tender a brief in this cause no later than March 30, 2007.  No
further extension of time will be granted.
It is ordered March 1, 2007. 

Before Chief Justice Law, Justices Puryear and Henson
Do Not Publish